DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2021 has been entered.
Claims 1-31 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Allowable Subject Matter
Claims 1-31 allowed.
The following is an examiner’s statement of reasons for allowance: The rejections under 35 U.S.C. 112(a) are rendered moot in view of the 07/15/2021 claim amendments and Arguments. Specifically, various limitations rejected under 112(a) have been canceled by the amendments. Regarding the remaining limitations including the fire alert of “a determination of a fire alert in a building near to the current geographical location of the vehicle” of Claims 11 and 30, the 112(a) rejection directed to these limitations have been withdrawn in view of the Arguments. While the Applicant Applicant fails to see how identifying or using a parameter claims an inventive process of doing so. For example, dependent claim 5 recites a vehicle parameter indicative of the driving condition of the vehicle and pertaining to tire pressure of the vehicle. Methods and systems for determining tire pressure of a vehicle are well known in the art and one of ordinary skill would understand how the claimed collision avoidance system might obtain tire pressure using such known methods and systems”, therefore, this argument is entered into the record as evidence that the Applicant admits that the systems and methods used to determine the parameters rejected under 112(a) in the previous Office Action are “well known in the art”, and “one of ordinary skill would understand how the claimed collision avoidance system” would obtain and use such parameters, and in view of this, and as a result, the Examiner has withdrawn these 112(a) rejections. Although the fact remains that the disclosure does not describe certain subject matter as explained in the previous Office Action, the Applicant’s apparent admission that a person having ordinary skill in the art would find it obvious to obtain and use the parameters such as the fire alert persuades the Examiner to remove the 112(a) rejections, as the Examiner agrees that the claimed limitations directed to the parameters would be obvious to implement by a person having ordinary skill in the art.
Regarding the rejections under 35 U.S.C. 103, the closest prior art of record is Minemura et al. (2014/0324330) in view of Urmson et al. (9,196,164). Minemura et al. teaches braking a vehicle based on a calculated collision probability, and Urmson et al. responsive at least in part to prediction that the pedestrian will be in the projected path of travel of the vehicle when the vehicle time to intersection elapses, adjusts the speed of the vehicle to adjust the time for the vehicle to reach where the projected path of travel of the vehicle intersects the projected path of travel of the pedestrian based at least in part on a driving condition of the vehicle; and wherein the driving condition of the vehicle comprises an ability to control deceleration of the vehicle” of Claim 1 are not expressly taught or rendered obvious by the prior art. Minemura et al. does teach braking a vehicle based on a probable collision, and Urmson et al. does teach adjusting a vehicle speed based on projected paths of a vehicle and pedestrian, however, both Minemura et al. and Urmson et al. fail to teach or render obvious the claimed use of a driving condition to adjust a vehicle speed. While the use of a braking capability or brake time in collision avoidance systems is known and in fact conventional in the art, the Examiner could not find a specific motivation to modify the prior art of record to teach the amended limitations, as the specific use of an “ability to control deceleration of the vehicle” as applied to the specific adjustment of speed to adjust a time for a vehicle to teach a collision point or intersection of paths as claimed, in combination with the other claimed limitations of “varying control of a braking system of the vehicle to adjust the speed of the vehicle an amount sufficient for the pedestrian to not be in the projected path of the vehicle”, appears to be a specific improvement to a specific aspect of the prior art that is not taught or rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593.  The examiner can normally be reached on Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ISAAC G SMITH/           Primary Examiner, Art Unit 3662